A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 6/30/2021 is acknowledged. 
3.	Claims 1-4, 6, 9-12, 20-25 and 27 have been cancelled.  Claims 14 and 28-30 are further cancelled by examiner's amendment (see section 8 below). 
4.	Claims 5, 7, 8, 13, 15-19 and 26 are pending in this application.
5.	Applicant elected without traverse of a peptide having the sequence PNFTQHVREQSLV (SEQ ID NO: 4) as species of an agent to be administered; albumin binding peptide as species of the molecular entity that increases plasma half-life; type 2 diabetes as species of condition to be treated; and injection recited in instant claim 18 as species of route of administering the agent from claims 14-19 in the reply filed on 4/19/2021.  The Examiner telephoned Applicant’s representative, Janet M. MacLeod, on 4/22/2021 for clarification and discussion on the species election for an agent to be administered.  After further discussion, it is determined that an agent consisting of a peptide consisting of the amino acid sequence of SEQ ID NO: 4 linked to an albumin binding peptide as the elected species of an agent to be administered.  
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 5, 7, 8, 13, 15-19 and 26 are drawn to a method of treating diabetes or obesity in a subject in need thereof comprising administering to the subject a peptide linked to a molecular entity that increases the plasma-half-life of the peptide, wherein the peptide consists of the sequence X1-X2-F-X3-X4-X5-V-X6-X7-Q-X8-X9-X10 (SEQ ID NO: 1), wherein F is a phenylalanine, V is a valine, Q is glutamine, X1 is the amino acid P or V, X2 is the amino acid N or D, X3 is the amino acid T, N or R, X4 is the amino acid Q or I, X5 is the amino acid H or Y, X6 is the amino acid R or E, X7 is the amino acid E, D or N, X8 is the amino acid S, G or T, X9 is the amino acid L, A or R, and X10 is the amino acid V, M or A effective to treat diabetes or obesity in the subject, and wherein the molecular entity that increases the plasma-half-life of the peptide is not a peptide or protein.  A search was conducted on the elected species; and these appear to be free of prior art.  A search was extended to the genus in claim 5; and this too appear to be free of prior art.  Therefore, the withdrawn claims 15-17 and 19 are hereby rejoined.
6.	All the rejections set forth in the Final office action dated 6/25/2021 are hereby withdrawn in view of Applicant's amendment to the claim.

Terminal Disclaimer
7.	The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10456442 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
 
Examiner’s Amendment
8.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Janet M. MacLeod on 3/1/2022.

Claims 14 and 28-30 have been cancelled.

Claims 5 and 15-19 have been amended as follows:

5. (Currently Amended) A method of treating diabetes or obesity in a subject in need thereof comprising administering to the subject a peptide linked to a molecular entity that increases the plasma-half-life of the peptide, wherein the peptide consists of the sequence X1-X2-F-X3-X4-X5-V-X6-X7-Q-X8-X9-X10 (SEQ ID NO: 1), wherein F is a phenylalanine, V is a valine, Q is glutamine, X1 is the amino acid P or V, X2 is the amino acid N or D, X3 is the amino acid T, N or R, X4 is the amino acid Q or I, X5 is the amino acid H or Y, X6 is the amino acid R or E, X7 is the amino acid E, D or N, X8 is the amino acid S, G or T, X9 is the amino acid L, A or R, and X10 is the amino acid V, M or A effective to treat diabetes or obesity in the subject, and wherein the molecular entity that increases the plasma-half-life of the peptide is not a peptide or protein.

15. (Currently Amended) The method of claim 5, wherein the peptide linked to a molecular entity that increases the plasma-half-life of the peptide is administered systemically to the subject. 

16. (Currently Amended) The method of claim 5, wherein the peptide linked to a molecular entity that increases the plasma-half-life of the peptide is administered parenterally to the subject. 

17. (Currently Amended) The method of claim 5, wherein the peptide linked to a molecular entity that increases the plasma-half-life of the peptide is administered to nasal epithelia of the subject. 

18. (Currently Amended) The method of claim 5, wherein the peptide linked to a molecular entity that increases the plasma-half-life of the peptide is administered by injection into the subject. 

19. (Currently Amended) The method of claim 5, wherein the peptide linked to a molecular entity that increases the plasma-half-life of the peptide is administered directly to the central nervous system of the subject.

Claims 7, 8, 13 and 26 as filed in the amendment filed on 6/30/2021.
Claims 5, 7, 8, 13, 15-19 and 26 are allowed.

Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: 
The method recited in instant claims 5, 7, 8, 13, 15-19 and 26 is free of prior art.  The closest prior art is Greene et al (US 2005/0026838 A1, filed with IDS).  The teachings of Greene et al have been set forth in Section 10 of the Final office action dated 6/25/2021.  However, there is no teaching, motivation, or other type of suggestion to modify the human fibroblast growth factor 13 (hFGF-13) with the amino acid sequence of SEQ ID NO: 2 in Greene et al, and arrive at the peptide recited in instant claims 5, 7, 8, 13, 15-19 and 26.  Therefore, the method recited in instant claims 5, 7, 8, 13, 15-19 and 26 is both novel and unobvious over the prior arts of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 5, 7, 8, 13, 15-19 and 26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658